DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-18, is/are filed on 7/22/2019 are currently pending. Claim(s) 1-18 is/are rejected.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the
Sensor means in claims 4-6
must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 6, 8, 15, 18 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 8, the limitation of “the supply of oil/water mixture into the oil/water separating device being stopped during charging with control air” is unclear since the recited function does not follow from the structure recited in the claim, so it is unclear whether the function requires some other structure or is simply a result of operating the device in a certain manner. Thus, one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g). 
Claim(s) 15 recites the limitation “the diaphragm valve.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 15 recites the limitation “the mixture inlet.” There is insufficient antecedent basis for this limitation in the claim.


Claim 18 is an improper dependent claim. It is unclear if claim 18 depends on claim 17 or claim 1? 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Sensor means in claim(s) 4-6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In claim 9, the “means for supplying the oil/water mixture into a chamber within the housing" is considered to be the housing inlet 22 and/or the diaphragm valve/mixing chamber. Both shown in i.e. figure 1.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 13-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEITZE (CN 102770518A) in view of ZHOU (CN 204411776 U).

    PNG
    media_image1.png
    502
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    756
    media_image2.png
    Greyscale

Regarding claims 1-2, WEITZE teaches an oil/water separation apparatus for remove oil-containing components from an oil/water mixture, WEITZE discloses an oil/water filtration device, and specifically discloses the following technical content (see paragraphs 14-30, 46, 48-49 of the 
Thus it can be seen that claim 1 differs from WEITZE in that it comprises a top housing and a condensate line (pre-filter 26 and pre-filter opening 31 in comparative document 1) connected thereto, and that the condensate line is of variable length; the distance between the top housing and the main filter is defined so as to create a hydrostatic pressure of at least 0.05 bar on the main filter. Based on the above differences, issue is actually solved by the present invention is how to further optimize the structure of the oil/water separation device. Note the oil/water mixture disclosed in WEITZE is directed 
Further ZHOU also teaches the distance between top housing is  provided for collecting the liquid to be purified before entering the main filter, and a condensate line connected thereto is provided for the transfer of the liquid can be optimized for desired pressure and filtration [0002-0019]. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the distance between the top housing and the main filter to obtain the desired balance between the hydrostatic pressure and filtration (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 3, WEITZE teaches a control unit (40, 42, or 34, 36) which is configured for temporarily charging the oil/water separating device with control air. 
Regarding claim 4, WEITZE teaches a sensor means  (32) for detecting the oil/water mixture filling level are provided in the oil/water separating device which are connected to the control unit.  


Regarding claim 6, WEITZE teaches the claim structure thereby would capable of the control unit  is configured to cease charging the oil/water separating device with control air if a predetermined oil/water mixture filling level is detected by the sensor means.
Regarding claim 7, WEITZE teaches the claim structure thereby would capable of the control unit is configured for charging the oil/water separating device with control air because of a control command to the control unit.  
Regarding claim 8, WEITZE teaches the claim structure thereby would capable of the supply of the oil/water mixture into the oil/water separating device is stopped during the charging with control air. 
Regarding claim 9, WEITZE discloses that oil/water mixture is directed into a pre-filter 26 via a cap 24 (correspond to the supply device in this application) (i. E., the supply device serves to supply the oil/water mixture into a chamber inside the pre-filter 26), the pre-purified liquid exits the pre-filter 26 through a pre-filter opening 31 (corresponding to the connection opening in the present application) and then enters the main filter 30 (i.e. The connection opening is used to transfer the oil/water mixture from the above-mentioned chamber into the main filter). In combination with the above comments on claims 1-3, to achieve more energy-saving oil-water separation, with reference to ZHOU, one skilled in the art will readily appreciate and find it obvious that the control unit is configured to temporarily inflate the above-mentioned chamber with control air, during which control air is directed into the chamber 
Regarding claim 13, WEITZE the claim pressure would have been an obvious matter optimization as discsuseed above for the purpose of balancing water/oil separation and height.
Regarding claim 14 WEITZE teaches the top housing has an inlet opening (38) via which the oil/water mixture can be conducted into a pressure relief chamber (26) within the top housing, from which the oil/water mixture can be conducted into the chamber of the top housing.  
Regarding claim 16, WEITZE teaches the free oil fractions floating on the oil/water mixture in the chamber of the top housing can be discharged from the chamber via a collective drain (34).  
Regarding claim 17, WEITZE teaches the collective drain (port attached to 34) which is connected to a pump. The pump can be turn on off enabling the port open and close.   
Regarding claim 18, it is unclear if the filter a cartridge filter however, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention for the filter of WEITZE to be a filter cartridge for temporarily connected to the housing since it is well known that filters have to be replaced after a certain service life.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘485 (EP 0846485) in view of ZHOU (CN 204411776 U).

    PNG
    media_image3.png
    457
    725
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    663
    450
    media_image4.png
    Greyscale

Regarding claim(s) 1,  ‘485 discloses (figures 1 and 2; columns 1 and 3-5):  an oil/water separating device (col. 1, lines 6-8) for removing oily components from an oil/water mixture, comprising a main filter (figure 1, reference sign 11; col. 3, line 25) which is designed to separate oily components from the oil/water mixture (col. 1, lines 24-27), an oil/water mixture to be purified being supplied to the main filter (col. 5, lines 24-26) and being removed from the oil/water separating device after having passed through the main filter (figure 1, reference signs 20 and 21; column 3, lines 47-51), and the oil/water separating device being designed to supply and remove these liquids according to the hydrostatic principle (see figure 1; columns 3-5), wherein the oil/water separating device comprises a control unit (figure 2, 40; col. 4, line 30 to col. 5, line 36). The reference is focued on hydrostatic pressure in filtering oil and water. 
ZHOU in also in hydrostatic pressure application teaches the distance between top housing is  provided for collecting the liquid to be purified before entering the main filter, and a condensate line connected thereto is provided for the transfer of the liquid can be optimized for desired pressure and filtration [0002-0019]. Accordingly, one of ordinary skill in the art at the time the invention was made 
Regarding claim(s) 2-6, ‘485 teaches a sensor means (float; figure 2, “41”) which detects the fill level and is connected to the control unit (col. 5, lines 7-10), the admission of control air being initiated (col. 5, lines 7-10 or ended (col. 5, lines 27-30) on the basis of the fill level detected, the latter also representing a “control command”.  The supply of condensate is prevented by closing the mixture inlet (figure 2, “28”; see also claims 8-10 below) when control air is admitted.
Regarding claim(s) 7, ‘485 also teaches a housing (figure 1, “10”) comprising a chamber (22; col. 3, lines 53-54) and a connecting opening (figure 1, “16”; col. 3, lines 53-55) between the chamber and the main filter, wherein the oil/water mixture is pushed out of the chamber and into the main filter when control air is admitted (col. 5, lines 24-26).
Regarding claim(s) 8-12, 15 ‘485 teaches (figure 2, cols. 4-5) a diaphragm valve (figure 2) comprising a control air inlet (“37”), a control air chamber “30” and a control air outlet “31”; a mix inlet “28”, a mixture chamber “27” and a mixture outlet “29”; the diaphragm “24” separating the control air chamber and the mixture chamber from one another; and the mixture inlet being closable by means of the diaphragm by the admission of control air to the control air chamber (col. 5, lines 7-17), thus preventing condensate from flowing into the diaphragm valve.  In this case, the control air inlet (“37”) has a larger opening cross-section than the control air outlet (31; see figure 2 and the term “little duct”).
Regarding claim(s) 13, as discussed above the desired pressure can be optimized for the required separation of oil/water and height the apparatus to induce hydrostatic pressure. 

Regarding claim(s) 16-17, ‘485 teaches a collecting discharge line (figure 2, “29”, “25”, “28”), by means of which free oil fractions which form on the mixture in the chamber “22” can be discharged from the chamber, wherein the collecting discharge line can be closed during the admission of control air.
Regarding claim(s) 18, it is unclear if the filter a cartridge filter is disclosed however, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention for the filter of ‘485 to be a filter cartridge for temporarily connected to the housing since it is well known that filters have to be replaced after a certain service life.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777